Per Curiam.
“The superior court in equitable proceedings may compel either party to discover facts within his knowledge, beneficial to the other party and material to his case; and this either upon a petition for discovery and relief, or for discovery alone, ancillary to some other civil proceedings.” Civil Code (1910), § 4543. At law “discovery may be had from the opposite party, either nominal or real, in any case pending, in any court in this State.” § 4550. After having issued an execution against a stockholder to enforce his statutory liability as such, the superintendent -of banks filed in the superior court a petition in the nature of a creditor’s bill for injunction and receiver, for the sole purpose of seeking discovery for locating property of the defendant, in order that the execution might be enforced against it. Held, that the facts alleged, especially as qualified in paragraph 11 of the petition and in paragraph 12 of the amendment failed to show a proper ease for grant of the specific discovery sought by the petitioner. The court did not err in dismissing the action on general demurrer.

Judgment affirmed.


All the Justices concur.